Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 04/29/2021.  Presently claims 1-9, 11-19 and 21-22 are pending. Claims 6, 9 and 16 and are withdrawing from consideration. Claims 10 and 20 have been canceled. New claims 21 and 22 has been added.

Response to Arguments
Rejections based on Claim Rejections -35 U.S.C. 112(b) have been withdrawn based upon Applicant’s amendments.
Applicant's arguments filed 04/29/2021 with respect Claim Rejections - 35 USC § 102 have been fully considered but they are not persuasive.

Applicant argued that “the prior art of Gormley (US20160122981A1) does not disclose or suggest a disposal that is operable to receive water and waste materials from both a first basin and a second basin as claimed”. 

In response to this argument, the prior art of Gormley disclose a disposal that is operable to receive water and waste materials from both a first basin and a second basin (paragraph 0027 and fig.1: the sink (16) having the disposal (102) to receive a waste material from the first sink (16), the sink (14) having a drain pipe (42); and the 

Therefore, the prior art of Gormley disclose a waste system (abstract), comprising: 
a disposal (figs.1 and 2: (102)), the disposal including a housing (figs.1 and 2: (118)) (paragraphs 0027-0030), 
the housing including a first inlet (paragraph 0027 fig.1: the disposal (102) in fluid communication with sink (16, corresponding to the fist basin), therefore the disposal (102) must have an inlet to communicate with sink (16) which is the same inlet (112) of fig.2), 
a second inlet (paragraph 0027 and fig.1: the sink (14; corresponding to the second basin) having the drain pipe (42) to fluidly connect the sink (14)  to the disposal (102), therefore the disposal (102) must having a second inlet to receive the pipe (42)),
and an outlet (fig.1: (40) or fig.2: (124)); 
the first inlet  being operable to fluidly connect to a first basin (fig.1: (16)), the first basin including an open top, closed sidewalls, and a bottom surface (figs.1 and 2), the sidewalls of the first basin extending downwardly from a mounting surface (fig.1: (26)), 
the bottom surface of the first basin including a first drain opening (figs.1 and 2: (112)), the first drain opening being operable to receive a first drain flange (fig.2: (106)), 
the first drain opening and the first drain flange being operable to receive water and waste materials from the first basin, the first inlet being operable to fluidly connect 
the second inlet being operable to fluidly connect to a second basin (fig.1: (14)), the second basin (fig.1: (14)) being adjacent the first basin (fig.1: (16)),  the second basin including an open top, closed sidewalls, and a bottom surface (fig.1: (14)),
the sidewalls of the second basin extending downwardly from the mounting surface (fig.1: (26)), 
the bottom surface of the second basin including a second drain opening (paragraph 0027 and fig.1: the drain opening of the sink (14) that connected to the drain pipe (42)), 
the second drain opening being operable to receive a second drain flange (paragraph 0027 and fig.1: the drain opening of the sink (14) that connected to the drain pipe (42); and the sink (14) must have a fixing mechanism to fix the pipe (42) to the bottom of the sink (14) for the purpose of tightly fixing the drain pipe (42) to the bottom sink (14) to prevent sprinkle the water from the bottom sink (14); and this fixing mechanism is a second flange which is the same as the first flange (fig.2:(106)) of the first sink (16)), 
the second drain opening and the second drain flange being operable to receive water and waste materials from the second basin, the second inlet being operable to fluidly connect to the second drain opening and the second drain flange, the second inlet being operable to receive water and waste materials from the second basin (paragraph 0027 and fig.1); 

The argument above is applied for both of the independent claims 1 and 11;
Accordingly, this argument is not percussive.

Applicant argued that “the prior art of Gormley (US20160122981A1) does not disclose or suggest a disposal that is operable to receive water and waste materials from a first basin, a second basin, and a dishwasher as claimed”.

In response to this argument, the prior art of Gormley disclose a disposal (figs.1 and 2: (102)) that is operable to receive water and waste materials from a first basin, a second basin, and a dishwasher (paragraph 0027-0028 and figs.1 and 2).

Therefore, the prior art of Gormley disclose a waste system, comprising: 
a disposal (figs.1 and 2: (102)), the disposal including a housing (figs.1 and 2: (118)) (paragraphs 0027-0030), 
the housing including a first inlet (paragraph 0027 fig.1: the disposal (102) in fluid communication with sink (16, corresponding to the fist basin), therefore the disposal (102) must have an inlet to communicate with sink (16) which is the same inlet (112) of fig.2), 
a second inlet (paragraph 0027 and fig.1: the sink (14; corresponding to the second basin) having the drain pipe (42) to fluidly connect the sink (14)  to the disposal (102), therefore the disposal (102) must having a second inlet to receive the pipe (42)),

and an outlet (fig.1: (40) or fig.2: (124)); 
the first inlet  being operable to fluidly connect to a first basin (fig.1: (16)), the first basin including an open top, closed sidewalls, and a bottom surface (figs.1 and 2), the sidewalls of the first basin extending downwardly from a mounting surface (fig.1: (26)), the bottom surface of the first basin including a first drain opening (figs.1 and 2: (112)), 
the first drain opening being operable to receive a first drain flange (fig.2: (106)), 
the first drain opening and the first drain flange being operable to receive water and waste materials from the first basin, the first inlet being operable to fluidly connect to the first drain opening and the first drain flange, the first inlet being operable to receive water and waste materials from the first basin (paragraphs 0027-0028 and figs.1 and 2); 
the second inlet being operable to fluidly connect to a second basin (fig.1: (14)), the second basin (fig.1: (14)) being adjacent the first basin (fig.1: (16)), the second basin including an open top, closed sidewalls, and a bottom surface (fig.1: (14)),
the sidewalls of the second basin extending downwardly from the mounting surface (fig.1: (26)), 
the bottom surface of the second basin including a second drain opening (paragraph 0027 and fig.1: the drain opening of the sink (14) that connected to the drain pipe (42)), 

the second drain opening and the second drain flange being operable to receive water and waste materials from the second basin, the second inlet being operable to fluidly connect to the second drain opening and the second drain flange, the second inlet being operable to receive water and waste materials from the second basin (paragraph 0027 and fig.1); 
the dishwasher port being operable to fluidly connect to a dishwasher, the dishwasher port being operable to receive water and waste materials from the dishwasher paragraph 0028 and fig.2: water supply system (200) of the dishwasher); 
whereby the disposal is operable to receive water and waste materials from the first basin, the second basin, and the dishwasher whereby the disposal is operable to receive water and waste materials from both the first basin and the second basin (paragraphs 0027 and 0028).
Accordingly, this argument is not percussive.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-8, 11-15, 17-18 and 21-22 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Gormley (US20160122981A1).
Regarding claim 1, Gormley disclose a waste system (abstract), comprising: 
a disposal (figs.1 and 2: (102)), the disposal including a housing (figs.1 and 2: (118)) (paragraphs 0027-0030), 
the housing including a first inlet (paragraph 0027 fig.1: the disposal (102) in fluid communication with sink (16, corresponding to the fist basin), therefore the disposal (102) must have an inlet to communicate with sink (16) which is the same inlet (112) of fig.2), 

and an outlet (fig.1: (40) or fig.2: (124)); 
the first inlet  being operable to fluidly connect to a first basin (fig.1: (16)), the first basin including an open top, closed sidewalls, and a bottom surface (figs.1 and 2), the sidewalls of the first basin extending downwardly from a mounting surface (fig.1: (26)), the bottom surface of the first basin including a first drain opening (figs.1 and 2: (112)), 
the first drain opening being operable to receive a first drain flange (fig.2: (106)), 
the first drain opening and the first drain flange being operable to receive water and waste materials from the first basin, the first inlet being operable to fluidly connect to the first drain opening and the first drain flange, the first inlet being operable to receive water and waste materials from the first basin (paragraphs 0027-0028 and figs.1 and 2); 
the second inlet being operable to fluidly connect to a second basin (fig.1: (14)), 
the second basin (fig.1: (14)) being adjacent the first basin (fig.1: (16)), the second basin including an open top, closed sidewalls, and a bottom surface (fig.1: (14)), the sidewalls of the second basin extending downwardly from the mounting surface (fig.1: (26)),
the bottom surface of the second basin including a second drain opening (paragraph 0027 and fig.1: the drain opening of the sink (14) that connected to the drain pipe (42)), 

the second drain opening and the second drain flange being operable to receive water and waste materials from the second basin, the second inlet being operable to fluidly connect to the second drain opening and the second drain flange, the second inlet being operable to receive water and waste materials from the second basin (paragraph 0027 and fig.1); 
whereby the disposal is operable to receive water and waste materials from both the first basin and the second basin (paragraph 0027).

Regarding claim 11, Gormley disclose a waste system (abstract), comprising: 
a first basin (fig.1: (16)), 
the first basin including an open top, closed sidewalls, and a bottom surface (figs.1 and 2), the sidewalls of the first basin extending downwardly from a mounting surface (fig.1: (26)), the bottom surface of the first basin including a first drain opening (figs.1 and 2: (112)), 
the first drain opening (figs.1 and 2: (112)) being operable to receive a first drain flange (fig.1: (106)), the first drain opening and the first drain flange being operable to 
a second basin (fig.1: (14)), the second basin being adjacent the first basin (fig.1: (16)),  the second basin (fig.1: (14)) including an open top, closed sidewalls, and a bottom surface (fig.1: (14)), the sidewalls of the second basin extending downwardly from the mounting surface (fig.1: (26)),
the bottom surface of the second basin including a second drain opening, 
(paragraph 0027 and fig.1: the drain opening of the sink (14) that connected to the drain pipe (42); and the sink (14) must have a fixing mechanism to fix the pipe (42) to the bottom of the sink (14) for the purpose of tightly fixing the drain pipe (42) to the bottom sink (14) to prevent sprinkle the water from the bottom sink (14); and this fixing mechanism is a second flange which is the same as the first flange (fig.2: (106)) of the first sink (16)), 
the second drain opening and the second drain flange being operable to receive water and waste materials from the second basin (paragraph 0027 and fig.1): and 
a disposal (figs.1 and 2: (102)), the disposal including a housing (figs.1 and 2: (118)) (paragraphs 0027-0030), 
the housing including a first inlet (paragraph 0027 fig.1: the disposal (102) in fluid communication with sink (16, corresponding to the fist basin), therefore the disposal (102) must have an inlet to communicate with sink (16) which is the same inlet (112) of fig.2), 

and an outlet (fig.1: (40) or fig.2: (124)); 
the first inlet being operable to fluidly connect to the first drain opening (paragraph 0027; figs.1 and 2),
and the first drain flange,  the first inlet being operable to receive water and waste materials from the first basin (paragraphs 0027-0028 and figs.1 and 2), 
the second inlet being operable to fluidly connect to the second drain opening in the second basin and the second drain flange, the second inlet being operable to receive water and waste materials from the second basin (paragraph 0027 and fig.1);
whereby the disposal is operable to receive water and waste materials from both the first basin and the second basin (paragraph 0027).

Regarding claims 2 and 12, Gormley disclose the disposal (fig.2 and 3: (102)) includes a top and a bottom; and the first inlet (figs.2 and 1: (112)) is located in the top of the disposal.

Regarding claims 3 and 13, Gormley disclose the disposal (fig.2 and 3: (102)) includes an upper portion and a lower portion; and the second inlet (paragraph 0027 and fig.1: the sink (14; corresponding to the second basin) having the drain pipe (42) to fluidly connect the sink (14)  to the disposal (102), therefore the disposal (102) must 

Regarding claims 4 and 14, Gormley disclose the second inlet (fig.2 and 3: (102)) includes an upper portion and a lower portion; and the second inlet (paragraph 0027 and fig.1: the sink (14; corresponding to the second basin) having the drain pipe (42) to fluidly connect the sink (14)  to the disposal (102), therefore the disposal (102) must having a second inlet to receive the pipe (42)) is located below the first inlet (figs.1 and 2: see the location of the drain pipe (42) with respect to the first inlet (112)).

Regarding claims 5 and 15, Gormley disclose the disposal includes (figs.2 and 1: (102)) an upper portion and a lower portion; and both the first inlet (figs.1 and 2: (112)) and the second inlet (fig.2 and 3: (102)) includes an upper portion and a lower portion; and the second inlet (paragraph 0027 and fig.1: the sink (14; corresponding to the second basin) having the drain pipe (42) to fluidly connect the sink (14)  to the disposal (102), therefore the disposal (102) must having a second inlet to receive the pipe (42)) are located in the upper portion of the disposal (fig.1: see the location of the drain pipe (42) with respect to the disposal).

Regarding claims 7 and 17, Gormley disclose the outlet (fig.1: (40) or fig.2: (124)) is located below both the first inlet and the second inlet.

Regarding claim 8, Gormley disclose the disposal (figs.1 and 2: (102)) is operable to fluidly connect to the second drain opening (paragraph 0027 and fig.1: the drain opening of the sink (14) that connected to the drain pipe (42)); and when the drain pipe is installed and fluidly connecting the disposal to the second drain opening the drain pipe is horizontal (fig.1: see the orientation of the drain pipe (42)). 


Regarding claim 18, Gormley disclose the waste system including a drain pipe (paragraph 0027 and fig.1: the drain opening of the sink (14) that connected to the drain pipe (42)), wherein:
the disposal is fluidly connected to the second drain opening via the drain pipe; and
when the drain pipe is installed and fluidly connecting the disposal to the second drain opening, the drain pipe is horizontal (fig.1: see the orientation of the drain pipe (42)).


Regarding claim 21, Gormley disclose a waste system, comprising: 
a disposal (figs.1 and 2: (102)), the disposal including a housing (figs.1 and 2: (118)) (paragraphs 0027-0030), 
the housing including a first inlet (paragraph 0027 fig.1: the disposal (102) in fluid communication with sink (16, corresponding to the fist basin), therefore the disposal (102) must have an inlet to communicate with sink (16) which is the same inlet (112) of fig.2), 

a dishwasher port (paragraph 0028 and fig.2: water supply system (200) of a dishwasher), 
and an outlet (fig.1: (40) or fig.2: (124)); 
the first inlet  being operable to fluidly connect to a first basin (fig.1: (16)), the first basin including an open top, closed sidewalls, and a bottom surface (figs.1 and 2), the sidewalls of the first basin extending downwardly from a mounting surface (fig.1: (26)), the bottom surface of the first basin including a first drain opening (figs.1 and 2: (112)), 
the first drain opening being operable to receive a first drain flange (fig.2: (106)), 
the first drain opening and the first drain flange being operable to receive water and waste materials from the first basin, the first inlet being operable to fluidly connect to the first drain opening and the first drain flange, the first inlet being operable to receive water and waste materials from the first basin (paragraphs 0027-0028 and figs.1 and 2); 
the second inlet being operable to fluidly connect to a second basin (fig.1: (14)), the second basin (fig.1: (14)) being adjacent the first basin (fig.1: (16)), the second basin including an open top, closed sidewalls, and a bottom surface (fig.1: (14)),
the sidewalls of the second basin extending downwardly from the mounting surface (fig.1: (26)), 

the second drain opening being operable to receive a second drain flange (paragraph 0027 and fig.1: the drain opening of the sink (14) that connected to the drain pipe (42); and the sink (14) must have a fixing mechanism to fix the pipe (42) to the bottom of the sink (14) for the purpose of tightly fixing the drain pipe (42) to the bottom sink (14) to prevent sprinkle the water from the bottom sink (14); and this fixing mechanism is a second flange which is the same as the first flange (fig.2: (106)) of the first sink (16)), 
the second drain opening and the second drain flange being operable to receive water and waste materials from the second basin, the second inlet being operable to fluidly connect to the second drain opening and the second drain flange, the second inlet being operable to receive water and waste materials from the second basin (paragraph 0027 and fig.1); 
the dishwasher port being operable to fluidly connect to a dishwasher, the dishwasher port being operable to receive water and waste materials from the dishwasher paragraph 0028 and fig.2: water supply system (200) of the dishwasher); 
whereby the disposal is operable to receive water and waste materials from the first basin, the second basin, and the dishwasher whereby the disposal is operable to receive water and waste materials from both the first basin and the second basin (paragraphs 0027 and 0028).

Regarding claim 21, Gormley disclose the second inlet and the dishwasher port are located at the same level (figs1 and 2: the drain pipe (42) and the water supply system (200) of the dishwasher).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725